Exhibit 99.1 Flagstone Re Announces Restructure of Management Team HAMILTON, Bermuda(BUSINESS WIRE)Jun. 29, 2009 Flagstone Reinsurance Holdings Limited (NYSE:FSR) announced today that effective July 1, Guy Swayne, currently CEO of Flagstone Réassurance Suisse SA, will be returning to Bermuda to resume his responsibility for the International Underwriting Team as Chief Underwriting Officer, International. Frédéric Traimond, will assume the role of Chief Executive Officer for Flagstone Réassurance Suisse SA, in addition to his existing responsibilities as Group Chief Operating Officer. Flagstone CEO David Brown commented: “Guy has successfully completed his mission to establish our Swiss underwriting operation. We are delighted with the business we have developed through our Martigny office, and Guy has worked with Frédéric over the last several months to ensure a smooth transition of responsibilities.
